Citation Nr: 0528600	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.  

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which granted service 
connection for PTSD and assigned a 50 percent disability 
rating effective July 19, 2002.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

On May 23, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veteran's Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.  

2.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, difficulty 
sleeping due to recurring nightmares, intrusive thoughts of 
Vietnam, irritability, anger outbursts, social isolation, 
difficulty with interpersonal relationships, and a Global 
Assessment of Functioning (GAF) score of 48, resulting in 
severe social and occupational impairment with reduced 
reliability and productivity.  

3.  The veteran's PTSD, however, is not productive of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no higher, 
for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
September 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in November 2003.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in October 2002.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in the Marine Corps from November 1967 to September 
1970.  His military occupational specialty was as a mortar 
man.  His DD-214 indicates that he received the National 
Defense Service Medal, the Vietnam Service Medal with 1 star, 
the Vietnam Campaign Medal with device, the Combat Action 
Ribbon, and the Cross of Gallantry with palm.  Service 
medical records, including treatment records do not show 
complaints, treatment, or diagnosis of PTSD.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-526) was received in July 2002.  Submitted in 
support of his claim was a statement from a license clinical 
social worker at the Vet Center, dated in August 2001.  The 
social worker noted that the veteran was referred to the 
clinic by a congressional staff, after showing up at the 
office expressing hostility and anger at his supervisors at 
the General Services Administration.  The veteran was 
concerned that he would physically harm the supervisor.  It 
was noted that the veteran served in Vietnam from 1968 to 
1969; he was assigned to the Third Battalion.  He was under 
frequent enemy fire.  It was reported that on May [redacted], 1969, 
the veteran's good friend, G.H. died in his arms during a 
fire.  It was reported that the veteran experienced daily 
intrusive thoughts of Vietnam.  It was also noted that he had 
a severe problem with alcohol and drugs.  It was further 
noted that the veteran had a history of sleep disturbance, 
including fighting in his sleep.  He had no close friends, 
and avoided social settings.  It was also reported that the 
veteran had anger related to his trauma from Vietnam.  The 
pertinent diagnosis was PTSD due to combat stress.  

The veteran was afforded a VA compensation examination in 
October 2002.  The veteran reported several traumatic 
incidents that occurred while on active duty in Vietnam.  One 
incident occurred when he went with a friend, E.H., to 
retrieve another marine, and his friend was killed; he had to 
carry his friend out.  The veteran indicated that he thought 
about his dead comrades often.  The veteran also reported 
being subject to incoming artillery, rockets, and mortars; 
occasionally, he was nearby when others tripped over booby 
traps.  He was also involved in a few ambushes.  The veteran 
also reported that he occasionally had to care for wounded, 
and he had to handle body bags.  The veteran indicated that 
he got along well with his coworkers, but he had some trouble 
with authority figures.  It was noted that the veteran had 
two grown children; he and his son had a conflict.  The 
veteran became tearful during the interview talking about the 
effects of his post-war condition on his only son.  Over the 
years, the veteran noted that he has had acquaintances, but 
he has not formed any close friendships.  

The veteran reported a serious problem with anger; everyone 
says he's angry all the time.  The veteran noted that his 
anger has been more fierce since his return from Vietnam.  It 
was noted that, about one year ago, the veteran had a verbal 
altercation with his supervisor at work and he almost became 
physically violent; he went for counseling at a VA clinic.  
The veteran reported daily painful thoughts and memories of 
the friends he lost in Vietnam, and the traumatic 
circumstances of their deaths.  The veteran reported 
occasional nightmares regarding the war; initially, the 
nightmares were severe and accompanied by night sweats.  The 
veteran indicated that he became distressed by proximity to 
Vietnamese people at work; the sight of them provoked a sense 
of anger and he maintained control only with difficulty.  The 
veteran reported problems with watching war movies; he also 
avoided social interactions.  The veteran also reported 
difficulty sleeping.  He was usually irritable and angry.  
The veteran further noted that he still had an exaggerated 
startled response to loud sounds.  

On mental status examination, the veteran was casually 
dressed.  He was well oriented in all three spheres.  
Cognitively, he was grossly intact.  There was no evidence of 
psychosis.  The examiner noted that the veteran described 
many symptoms of PTSD.  He was tearful describing his 
traumatic experiences, but his mood was euthymic.  There was 
no suicidal or homicidal ideation.  The pertinent diagnosis 
was PTSD, chronic; the examiner assigned a GAF score of 48.  
The examiner noted that the veteran met the criteria for a 
diagnosis of PTSD, and there was a severe criteria stressor, 
the death of a comrade and friend in combat in his presence.  
The examiner also noted that the veteran had chronic, at 
least a moderate symptoms of PTSD ever since the war, 
symptoms of re-experiencing, avoidance and hyperarousal.  The 
examiner further noted that the veteran's symptoms included 
an intensified anger that has affected his family and his 
work life.  

At his personal hearing in May 2005, the veteran indicated 
that he was currently employed with General Services 
Administration; he indicated that he tried to say by himself 
and does not associate with too many other employees.  The 
veteran testified that his PTSD has put a strain on his wife 
because of his irritability; he indicated that he was usually 
tense at work, and he takes it out on his wife when he comes 
home.  The veteran reported problems with anxiety attacks.  
The veteran indicated that he has never been hospitalized, 
nor was he currently taking any medications for his PTSD.  
The veteran indicated that the situation at work had gotten 
worse as a result of the ongoing war.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2005).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994). This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Given the depth and persistence of his nightmares involving 
Vietnam, intrusive recollections, anger outbursts, 
irritability, crying spells, depression, and social 
isolation, the veteran is entitled to a higher 70 percent 
rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  He manifestly has deficiencies in most areas, 
specifically family relations.  The evidence of avoidance of 
social interaction is probative of difficulty adapting to 
stressful situations.  During the October 2002 examination 
and at his personal hearing, the veteran specifically 
indicated that irritability and outbursts of anger have 
significantly affected his relationship with his wife and his 
son.  The examiner also indicated that veteran's symptoms 
included an intensified anger that has affected his family 
and his work life.  The GAF assessment of 48 is evidence of 
serious impairment in social or occupational functioning 
consistent with the other evidence.  Ultimately, he 
demonstrates inability to establish and maintain effective 
relationships of the type and degree that warrants a 70 
percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episodes of inability to perform 
activities of daily living.  Although the veteran indicated 
that he experienced a lot of tension at work, and he had 
difficulty with authority figures, he has been employed with 
GSA for 20 years, and he is currently employed.  There is no 
clinical evidence of actual disorientation to time and place.  
There is no documentation of loss of memory of the names of 
close relatives, his occupation, or of his own name.  Taking 
the evidence all together, the preponderance of it is against 
a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).  


ORDER

A higher 70 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation.  



____________________________________________
A. Bryant
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


